DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-9, 15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (Li et al. (US 20200167417 A1).
Regarding claim 1, Li et al. (US 20200167417 A1) discloses:
a method for generating responses for use by an intelligent virtual assistant, at least by (paragraph [0035-0036] which describes a providing a automatic chat system (e.g. intelligent virtual assistant) and generating automated responses)
comprising: receiving data associated with an entity by a computing device, at least by (paragraph [0035] collects stored chat logs)
training a question model and a response model using at least some of the received data by the computing device, at least by (paragraph [0030] “uses the labeled clusters to train a classifier using the clustered questions”(e.g. question model) from chat logs, paragraph [0029, 0051] describes clustering answers and identifying question-answer pairs (e.g. a response model) from chat logs (e.g. received data)
using the question model to generate a plurality of questions by the computing device, at least by (paragraph [0029, 0030] “Clustering is then performed on the questions …uses the labeled clusters to train a classifier using the clustered questions”
for each question, assigning an intent to the question by the computing device, at least by (paragraph [0031, 0033] which describes extracting and associating intents with each question)
for each question, using the response model to generate a response by the computing device and providing the questions, assigned intents, and generated responses for use by an intelligent virtual assistant for the entity by the computing device, at least by (paragraph [0038] “each question from the user, block 306 evaluates the next step using the chat flow. The user's intent is determined as described above, for example using the trained classifier including any named entities, and block 306 compares the intent and the entities to conditional information in the nodes 202 of the chat flow. Once a next node has been determined, block 306 provides a response”, para. [0037] “perform automated chat interactions…A chat avatar can then be graphically represented using any appropriate technology to provide a full audiovisual response to the user's questions”)
As per claim 3, claim 1 is incorporated and Li discloses:
wherein assigning an intent to each question comprises generating a mapping of questions to intents, at least by (paragraph [0031, 0033] which describes extracting and associating intents with each question)
As per claim 6, claim 1 is incorporated and Li discloses:
further comprising transforming the received data into a format used by the question model or the response model, at least by (paragraph [0015,0049] describes normalizing (e.g. transforming the received data into a format) the chat log for use by the automated chat system which as described above includes the question model or the response model). Further forming the chat flow described in para. 0033, also would describe the recited limitation.
As per claim 7, claim 1 is incorporated and Li discloses:
wherein the question model and the response model comprise a single model, at least by (paragraph [0033] “chat flow 200 is shown. The chat flow is made up of individual chat flow nodes 202, each of which can represent an answer from a particular question-answer pair, the text of the answer, and the identified entities and/or intents from the associated question.” Where chat flow 200 is a single model)
As per claim 8, claim 1 is incorporated and Li discloses:
wherein assigning an intent to a question comprises providing the question to the intelligent virtual assistant and receiving the intent from the intelligent virtual assistant, at least by (paragraph [0031, 0033] which describes extracting and associating (e.g. receiving) intents with each question that is analyzed by (e.g. providing the question to…) the system providing the automated chat system)
As per claim 9, claim 1 is incorporated and Li discloses:
wherein the responses comprise one or more response templates, at least by (paragraph [0035] which describes responses with 

Claims 15, 17 and 20 recite equivalent claim limitations as claims 1, 3, 6 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Amid et al. (US 20180358001 A1).
As per claim 2, claim 1 is incorporated and Li fails to disclose:
further comprising providing the plurality of questions to a human reviewer.
However Amid et al. (US 20180358001 A1) discloses the above limitation at least by (paragraph [0067, 0071] describes the ability for a user to review and edit the training data that mapping question (e.g. plurality of questions) and intent)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Amid into the teaching of Li as they relate in part to question intent analyses and automated responses and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the QA system by improving the classifiers for evaluating questions and generating answer, as shown in Amid para. 0026.
As per claim 4, claim 3 is incorporated and Li fails to disclose:
further comprising providing the mapping to a human reviewer.
However Amid et al. (US 20180358001 A1) discloses the above limitation at least by (paragraph [0067, 0071] describes the ability for a user to review and edit the training data that mapping question (e.g. plurality of questions) and intent)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Amid into the teaching of Li as they relate in part to question intent analyses and automated responses and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the QA system by improving the classifiers for evaluating questions and generating answer, as shown in Amid para. 0026.
Claims 16, 18 recite equivalent claim limitations as claims 2, 4 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claims 5, 10-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Beaver et al. (US 20160071517 A1).
As per claim 5, claim 1 is incorporated and Li discloses:
further comprising providing the generated responses to a human reviewer.
However Beaver et al. (US 20160071517 A1) discloses the above limitation at least by (paragraph [0039] describes user feedback (e.g. human reviewers) related to the resonses provided)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Beaver into the teaching of Li as they relate in part to question intent analyses and automated responses and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improved and enhance user experience with the virtual assistants as shown in Beaver, Abst..
Regarding claim 10, Li et al. (US 20200167417 A1) discloses:
a method for generating responses for use by an intelligent virtual assistant, at least by (paragraph [0035-0036] which describes a providing a automatic chat system (e.g. intelligent virtual assistant) and generating automated responses)
comprising: receiving a first plurality of responses used by a first intelligent virtual assistant by a computing device, at least by (paragraph [0035] collects stored chat logs, paragraph [0031] which describes formed chat flows represented by multiple nodes each node as an answer, can be interpreted as a first plurality of answers that is used by the automated chat system)
training a first response model using the first plurality of responses by the computing device, at least by (paragraph [0030] “uses the labeled clusters to train a classifier using the clustered questions”(e.g. question model) from chat logs, paragraph [0029, 0051] describes clustering answers and identifying question-answer pairs (e.g. a response model) from chat logs (e.g. received data)
*Examiner respectfully submits that the remaining limitations can be mapped similarly to the limitations recited in claim 1, which is taught by Li, where the second response model is the formed chat flow what includes the connected nodes that comprises question/intent and answer pair which also teaches the limitation: receiving a plurality of question and intent pairs by the computing device.  And furthermore, as shown above a response is provided based on the question/intent and answer pair/model.
*The mapping provided below is providing a separate interpretation where:
Li fails to disclose:
(a) receiving data associated with an entity by the computing device, 
(b) training a second response model using the received data by the computing device; 
(C) generating a second plurality of responses using the first and second response models and the plurality of question and intent pairs by the computing device; 
(d) and providing the plurality of question and intent pairs and generated second plurality of responses for use by a second intelligent virtual assistant for the entity by the computing device.
However, Beaver teaches the above limitation (a) at least by (paragraph [0039] describes user feedback (e.g. receiving data associated with an entity) related to the responses provided)
Beaver, teaches the above limitation (b-d) at least by (paragraph [0112-0117] which describes training the model by adjusting weights and confidence values according to the feedback to improve the mapping between question and intent and response the model describes the confidence in which a question has a particular answer that address the question intent (see para. 0018) and based on this confidence model and the question/intent and answer pairs (e.g. the first and second response models and the plurality of question and intent pairs), a response is provided where if there is high confidence then the answer paired with the matching question is provided but if the confidence is low a response related to requested additional information is provided.
	Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Beaver into the teaching of Li as they relate in part to question intent analyses and automated responses and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improved and enhance user experience with the virtual assistants as shown in Beaver, Abst.
As per claim 11, claim 10 is incorporated and Li fails to disclose:
further comprising adapting the first response model using the received data.
But Beaver teaches the above limitation at least by (paragraph [0112-0117] which describes training the model by adjusting weights and confidence values according to the feedback to improve the mapping between question and intent and response the model describes the confidence in which a question has a particular answer that address the question intent (see para. 0018) and based on this confidence model and the question/intent and answer pairs (e.g. the first and second response models and the plurality of question and intent pairs), a response is provided where if there is high confidence then the answer paired with the matching question is provided but if the confidence is low a response related to requested additional information is provided.
	Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Beaver into the teaching of Li as they relate in part to question intent analyses and automated responses and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improved and enhance user experience with the virtual assistants as shown in Beaver, Abst.
As per claim 12, claim 10 is incorporated and Li fails to disclose:
further comprising transforming the received data into a format used by the second response model.
However, Beaver teaches the above limitation at least by (paragraph [0039] describes user feedback (e.g. receiving data associated with an entity) and paragraph [0112-0117] which translates the feedback into weights and confidence scores that is used by the second response model.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Beaver into the teaching of Li as they relate in part to question intent analyses and automated responses and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improved and enhance user experience with the virtual assistants as shown in Beaver, Abst.
As per claim 13, claim 10 is incorporated and Li disclsoes:
wherein the second plurality of responses comprises one or more response templates, at least by (paragraph [0035] which describes responses with 
However, Beaver also describes the above limitation at least by (paragraph [0018, 0066] which describes a templated response for additional information or a templated response to provide an internet search.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Beaver into the teaching of Li as they relate in part to question intent analyses and automated responses and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improved and enhance user experience with the virtual assistants as shown in Beaver, Abst.
As per claim 14, claim 10 is incorporated and Li fails to disclsoe:
further comprising providing the second plurality of responses for human review.
However, Beaver teaches the above limitation at least by (paragraph [0039] describes user feedback (e.g. human review) with regards to the responses provided by the system)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Beaver into the teaching of Li as they relate in part to question intent analyses and automated responses and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improved and enhance user experience with the virtual assistants as shown in Beaver, Abst.
Claim 19 recite equivalent claim limitations as claim 5 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        5/31/2022